Title: From Alexander Hamilton to Major General Nathanael Greene, [22 January 1780]
From: Hamilton, Alexander
To: Greene, Nathanael



[Morristown, New Jersey, January 22, 1780]
Dr Sir

The horse I borrowed of you the other day giving out while we were on Staten Island, my servant exchanged him there for another. The one he took in lieu of him I now return. I believe the public will lose nothing by the exchange. I omitted informing you that a couple of horses which I received here from Col Abeel on my way to the French fleet were on my return delivered at this place to Lt Col Laurens and he took them to Philadelphia.
I am Sir Yr. most hum Serv
Alex Hamilton   Aide de Camp
Hd Qrs.  Jany. 22d. 80

